     Case 2:20-cv-01255-KJM-JDP Document 24 Filed 12/22/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LINUS EKENE,                                     Case No. 2:20-cv-01255-KJM-JDP (PC)
12                       Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13            v.                                       THAT PLAINTIFF’S MOTION FOR
                                                       TEMPORARY RESTRAINING ORDER AND
14    E. BROUSSARD, et al.,                            PRELIMINARY INJUNCTION BE DENIED
15                       Defendants.                   ECF No. 20

16                                                     OBJECTIONS DUE IN FOURTEEN DAYS

17

18

19          Plaintiff Linus Ekene is a state prisoner proceeding without counsel in this civil rights

20   action brought under 42 U.S.C. § 1983. He has filed a motion for a temporary restraining order

21   and a preliminary injunction, ECF No. 20, alleging that defendants have retaliated against him for

22   filing lawsuits by destroying his typewriter and confiscating his legal materials. Id. at 4, 6.

23   Plaintiff also alleges that defendants have retaliated against him by putting other inmates in his

24   cell to attack him. Id. at 3. He asks that I direct defendants to return his property and to assign

25   him a single-occupancy cell. Id. at 12. Defendants have filed an opposition, ECF No. 21, and

26   plaintiff has filed a late reply, ECF No. 23. I recommend that plaintiff’s motion be denied.

27

28

                                                        1
     Case 2:20-cv-01255-KJM-JDP Document 24 Filed 12/22/20 Page 2 of 5


 1                                              Legal Standards

 2           “A plaintiff seeking a preliminary injunction1 must establish that he is likely to succeed

 3   on the merits, that he is likely to suffer irreparable harm in the absence of preliminary relief, that

 4   the balance of equities tips in his favor, and that an injunction is in the public interest.” Glossip v.

 5   Gross, 576 U.S. 863, 876 (2015) (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

 6   20 (2008)). “[P]laintiffs must establish that irreparable harm is likely, not just possible, in order

 7   to obtain a preliminary injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,

 8   1131 (9th Cir. 2011). In addition to establishing irreparable harm, the injunctive relief sought

 9   must be related to the claims brought in the complaint. See Pac. Radiation Oncology, LLC v.

10   Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (“When a plaintiff seeks injunctive relief

11   based on claims not pled in the complaint, the court does not have the authority to issue an

12   injunction.”).

13         The Prison Litigation Reform Act (“PLRA”) imposes additional requirements on prisoner

14   litigants who seek preliminary injunctive relief against prison officials. In such cases,

15   “[p]reliminary injunctive relief must be narrowly drawn, extend no further than necessary to

16   correct the harm the court finds requires preliminary relief, and be the least intrusive means

17   necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). As the Ninth Circuit has previously

18   observed, the PLRA places significant limits upon a court’s power to grant preliminary injunctive

19   relief to inmates, and “operates simultaneously to restrict the equity jurisdiction of federal courts

20   and to protect the bargaining power of prison administrators—no longer may courts grant or
21   approve relief that binds prison administrators to do more than the constitutional minimum.”

22   Gilmore v. People of the State of California, 220 F.3d 987, 998-99 (9th Cir. 2000).

23

24

25

26          1
             Plaintiff characterizes his motion as one for both a temporary restraining order and a
27   preliminary injunction. The motion does not distinguish between the two or explain why both are
     necessary. For our purposes, the same standard governs both forms of relief. See Synopsys, Inc.
28   v. AzurEngine Techs., Inc., 401 F. Supp. 3d 1068, 1072 (C.D. Cal. 2019).

                                                         2
     Case 2:20-cv-01255-KJM-JDP Document 24 Filed 12/22/20 Page 3 of 5


 1                                          Analysis

 2          In their opposition, defendants dispute the facts, maintaining that all of plaintiff’s legal

 3   materials remain available to him and that he currently does not have a cellmate. ECF No. 21 at

 4   4, 7. They have filed a declaration from D. Santos, the litigation coordinator at Mule Creek State

 5   Prison, who states that plaintiff still has access to the law library through the Law Library Paging

 6   Services Program2 and can request any legal materials stored outside his cell. ECF No. 21-1 at 3-

 7   4, ¶¶ 7, 13-14. Defendants state that some of plaintiff’s legal materials were moved to a “legal

 8   storage area” because inmates are allowed no more than one cubic foot of legal property in their

 9   cells. Id. at 4, ¶¶ 13-14. Santos states that plaintiff reviewed his stored legal materials as recently

10   as October 15, 2020. Id. at 4, ¶ 14. Finally, Santos states that plaintiff has not had a cellmate

11   since September 5, 2020 because he is currently housed in administrative segregation, charged

12   with possession of a manufactured weapon.3

13          In his reply, plaintiff disputes Santos’ account as to the accessibility of his legal materials.

14   He claims that he has made numerous requests for his legal property stored in “receiving and

15   release” storage and, to date, has been denied access to it. ECF No. 23 at 3-4. “In deciding a

16   motion for preliminary injunction, the district court is not bound to decide doubtful and difficult

17   questions of law or disputed questions of fact.” Int’l Molders’ and Allied Workers’ Local Union

18   No. 164 v. Nelson, 799 F.2d 547, 551 (9th Cir.1986) (internal citations omitted); see also Moturi

19   v. Asher, No. C19-2023 RSM-BAT, 2020 U.S. Dist. LEXIS 76512, *6-7 (W.D. Wash. 2020)

20   (“However, in Petitioner’s case, a factual dispute prevents the Court from concluding that he is at

21   a ‘substantial risk of serious harm’ and from concluding that he is likely to succeed on his

22   reasonable safety claim.”). And when a movant seeks mandatory injunctive relief—that is, when

23   he asks the court to order a party to take some action that goes beyond preserving the status

24   quo4—the facts and law must be in his favor. See Anderson v. United States, 612 F.2d 1112,

25          2
               Santos states that this program replaces physical access to the law library, which has
26   been curtailed as a result of the ongoing pandemic. ECF No. 21-1 at 2, ¶ 6.
             3
               Santos describes the weapon as “a toothbrush sharpened to a point with cloth wrapped at
27   the other end.” Id. at 3, ¶ 9.
             4
               There is no question that the current situation, in which plaintiff alleges that he does not
28   have access to the legal materials stored outside his cell, can be viewed for purposes of this

                                                         3
     Case 2:20-cv-01255-KJM-JDP Document 24 Filed 12/22/20 Page 4 of 5


 1   1114 (9th Cir. 1979) (“Mandatory preliminary relief, which goes well beyond simply maintaining

 2   the status quo Pendente lite, is particularly disfavored, and should not be issued unless the facts

 3   and law clearly favor the moving party.”) (quoting Martinez v. Mathews, 544 F.2d 1233, 1243

 4   (5th Cir. 1976)).

 5          I find that plaintiff has not carried his burden of establishing that he will suffer irreparable

 6   harm absent preliminary relief, and so I recommend that his motion be denied. See Xiaohua

 7   Huang v. Nephos Inc., No. C 18-06654-WHA, 2019 U.S. Dist. LEXIS 149050, *2 (N.D. Cal.

 8   2019) (“None of these contentions show irreparable harm. Plaintiff’s failure to establish this

 9   factor alone is sufficient to deny his motion for a temporary restraining order and preliminary

10   injunction.”). I also find that plaintiff has not shown that his alleged inability to access the legal

11   materials outside his cell has irreparably harmed his ability to litigate this action. As noted above,

12   plaintiff argues that he has been without access to these materials for sixteen months. ECF No.

13   23 at 2. This action was filed was filed less than twelve months ago and, thus far, plaintiff has

14   capably prosecuted his claims. Finally, although plaintiff maintains that he cannot access his

15   legal materials, this issue is forcefully disputed by defendants, and plaintiff has not shown that,

16   faced with this conflicting factual account, he is “likely to succeed on the merits.” Glossip, 576

17   U.S. at 876. The facts and law do not “clearly favor” plaintiff, and his motion should be denied

18   on that basis. Anderson, 612 F.2d at 1114.

19          As for his housing request, plaintiff does not respond to Santos’ sworn declaration that he

20   has no cellmates to threaten him; once again, plaintiff has not shown a likelihood of success.
21   And, although Santos does not address the alleged destruction of plaintiff’s typewriter, plaintiff

22   does not seek relief related to the typewriter. See ECF No. 20 at 12 (requesting that defendants be

23   ordered to “issue plaintiff his legal materials and grant plaintiff single cell status.”). Furthermore,

24   while destruction of plaintiff’s typewriter might be troubling, preliminary relief cannot alter past

25   events. Mayfield v. United States, 599 F.3d 964, 970 (9th Cir. 2010) (“Past exposure to harmful

26   or illegal conduct does not necessarily confer standing to seek injunctive relief if the plaintiff does
27
     motion as the status quo. ECF No. 23 at 2 (“It has been sixteen (16) months that plaintiff has
28   been without his legal materials.”).

                                                         4
     Case 2:20-cv-01255-KJM-JDP Document 24 Filed 12/22/20 Page 5 of 5


 1   not continue to suffer adverse effects.”).

 2            I recommend that plaintiff’s motion for a temporary restraining order and preliminary

 3   injunction, ECF No. 20, be denied. This recommendation will be submitted to the U.S. district

 4   judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within

 5   fourteen days of the service of these findings and recommendations, the parties may file written

 6   objections with the court and serve a copy on all parties. That document must be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding district judge

 8   will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 9
     IT IS SO ORDERED.
10

11
     Dated:      December 22, 2020
12                                                     JEREMY D. PETERSON
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       5
